Case 0:20-cv-60416-AMC Document 97-67 Entered on FLSD Docket 07/09/2021 Page 1 of 7




                    EXHIBIT 67
Case 0:20-cv-60416-AMC Document 97-67 Entered on FLSD Docket 07/09/2021 Page 2 of 7
Case 0:20-cv-60416-AMC Document 97-67 Entered on FLSD Docket 07/09/2021 Page 3 of 7
Case 0:20-cv-60416-AMC Document 97-67 Entered on FLSD Docket 07/09/2021 Page 4 of 7
Case 0:20-cv-60416-AMC Document 97-67 Entered on FLSD Docket 07/09/2021 Page 5 of 7
Case 0:20-cv-60416-AMC Document 97-67 Entered on FLSD Docket 07/09/2021 Page 6 of 7
Case 0:20-cv-60416-AMC Document 97-67 Entered on FLSD Docket 07/09/2021 Page 7 of 7
